     Case 1:20-cv-02727-SCJ Document 32 Filed 05/12/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GLENN HEAGERTY,
  Plaintiff,
                                           CIVIL ACTION FILE NO.
v.
                                           No. 1:20-cv-02727-SCJ
AMIP MANAGEMENT, LLC, et al.,
 Defendants.


                                      ORDER

       This matter appears before the Court on the final Report and

Recommendation (Doc. No. [30]) issued by the Honorable Russell G. Vineyard,

United States Magistrate Judge to which no objection has been filed. After

reviewing the R&R and no clear error having been found, the R&R (Doc. No. [30])

is received with approval and ADOPTED as the Order of this Court. For the

reasons stated in the R&R, Defendants’ Motion to Dismiss (Doc. No. [20]) is

GRANTED and Plaintiff Heagerty’s Amended Complaint (Doc. No. [17]) is

DISMISSED WITH PREJUDICE.

             IT IS SO ORDERED this 12th day of May, 2021.

                                     ________________________________
                                     HONORABLE STEVE C. JONES
                                     UNITED STATES DISTRICT JUDGE
